DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species ii) (claims 1-26) and iv) (claims 1-13, 15-21, 23-26) in the reply filed on 8/30/2021 is acknowledged.
Applicant states in their response that claims 14 and 22 are withdrawn as being drawn to a nonelected species.  Claim 21 contains the exact same subject matter as withdrawn claim 14 and claim 15 contains the exact same subject matter as the withdrawn claim 22.  As such, claims 15 and 22 are also drawn to a nonelected species and will also be withdrawn.
Claims 14, 15, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "haptic input devices" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It will be interpreted as “one or more haptic devices” as recited elsewhere in the claims.
Claim 9 recites “wherein the computer is disposed extrinsic to the handle”, but the parent claim 1 requires the handle comprises the computer.  This is in direct contradiction and is therefore indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulais et al. US2005/0131279 and further in view of Hunter et al. US2015/0011830.
For claim 1, 
Boulais discloses 
an “endoscope system (video endoscope system 10, specifically the parallel configuration with the disclosed actuators; fig 1B as a generic “serial connection” with figs 5D and 5E providing additional detail; [0065, 0123-0125]) comprising: 
a flexible elongate insertion tube (insertion tube of endoscope 20) having a deflectable distal end (distal tip 22; [0062] describes these same elements with respect to the parallel embodiment of fig 1A) and a proximal end releasably connected to a handle (handheld controller 80/388; [0125]); 
an optical module (image sensor described at [0138] as a generic superseding embodiment) disposed at the insertion tube distal end and adapted to receive images of a body cavity of a living body; and 
a plurality of cables (control cables [0065]) extending proximally through the insertion tube from corresponding anchor points at the insertion tube distal end; 
wherein the handle comprises: 
a plurality of actuators ([0065] describes the handheld controller having manually driven actuators to control the distal tip via tensioning control cables).

In the above embodiment, Boulais does not explicitly disclose: 
a plurality of actuators as “electro-mechanical”.  Boulais in an alternate embodiment does explicitly disclose actuators can be either manual or electronic ([0070]).  In addition to this disclosure, Hunter explicitly teaches providing motors in the handle as actuators in an endoscope insertion tube ([0053, 0055]; fig 3B, 3C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hunter into the invention of Boulais in order to configure the actuators as “electro-mechanical” because it allows for automation and eliminating the need to apply direct mechanical forces for articulation.
“each actuator being operatively associated with a corresponding cable extending through the insertion tube”.  In the current embodiment, Boulais makes the suggestion that each actuator is associated with a corresponding cable [0065], but is not explicit.  In an alternative embodiment, Boulais supplies the missing detail of having each actuator associated with a corresponding cable, i.e. 1-to-1 and also provides viable alternatives, e.g. 2-to-1 (fig 3A; [0070]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Boulais into the invention of the current “each actuator being operatively associated with a corresponding cable extending through the insertion tube” because it allows direct individual control of each cabled direction of the distal tip.
one or more haptic devices for inputting commands for manipulating physical properties of the insertion tube”.  Boulais in an alternative embodiment teaches haptic/force feedback in a joystick handle of an endoscope controller (fig 5B; [0116]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Boulais into the invention of the current embodiment of Boulais in order to configure “one or more haptic devices for inputting commands for manipulating physical properties of the insertion tube” because the user can be given a tactile indication of the force required to steer the endoscope ([0116]).
“a computer configured for: 
manipulating physical properties of the insertion tube by driving the plurality of actuators in response to one or more command inputs from the one or more haptic devices; and 
converting image data received from the optical module into two-dimensional images displayable on a monitor extrinsic to the handle”.  
Boulais, in an alternative embodiment teaches a computer (processor and servo control 108 and imaging board 114; fig 3C) configured for the claimed functions, e.g. “manipulating physical properties of the insertion tube by driving the plurality of actuators in response to one or more command inputs from the one or more haptic devices (processor and servo control 108; fig 3C; [0085, 0086])”; and converting image data (imaging board 114; fig 3C; [0084]) received from the optical module into two-dimensional images displayable on a monitor (fig 3C shows schematically the video display separate from the handheld controller/joystick, e.g. depicted in fig 1C or 1D) extrinsic to the handle” but where the computer is not comprised in the handle.  Hunter (fig 3C) teaches providing a processor (354) and actuators (356) in a comparable haptic feedback endoscope on the handle (352) itself and not extrinsic to the handle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Boulais in light of Hunter into the invention of the current embodiment of Boulais in order to configure a computer, e.g. as claimed because provides it allows for automation and eliminating the need to apply direct mechanical forces for articulation (as provided for by the Boulais computer control) and also provides for a more portable device by moving components into the portable handle (as provided for by Hunter).
For claim 2, Boulais does not disclose the “endoscope system of claim 1 wherein the actuators are operable robotically via a data port on the handle”.  Hunter teaches a data port on the handle for controlling the endoscope (wires 210 connecting the remote control panel 220; fig 3A; [0051-0052]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hunter into the invention of Boulais in order to configure “wherein the actuators are operable robotically via a data port on the handle”
For claim 3, modified Boulais discloses the “endoscope system of claim 1 wherein the computer is further configured to provide the one or more haptic devices with kinesthetic haptic feedback relative to a tensile load applied by the one or more actuators to the corresponding cables (Boulais: [0116-0117])”.
For claim 8, modified Boulais discloses the “endoscope system of claim 1 wherein the computer is disposed in the handle (Hunter: fig 3C as in claim 1)”.
For claim 9, although contradictory to claim 1 and rejected under USC 112b, art is referenced herein as a courtesy to applicant for a potential rejection which could include a configuration where a controlling computer is extrinsic to a handle (Boulais: fig 3A shows servo controller 54 external to the handheld controller).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulais et al. US2012/0100729 and Hunter et al. US2015/0011830as applied to claim 3 above, and further in view of Yoshie US2010/0160728.
For claim 4, Boulais does not disclose the “endoscope system of claim 3 wherein the haptic feedback is controlled by the computer to emulate the manual feel of operating a strictly mechanical endoscope”.  Yoshie teaches an active medical apparatus system (fig 2) with a computer/CPU 21 to which position data is input via the instruction input section 2 [0059-0060]; the CPU then generates instruction values for driving the treatment section 4 based on the input, including driving the treatment section 4 to match the instruction input section 2 providing a 1:1 pre-defined ratio [0061-0062]; further, the CPU also receives force information via tension sensors 17a-17c which is fed back to the controller 2 to drive the joint shafts 11a’-11c’ [0063-0064]; [0065] describes the force acting on the treatment section 4 is reproduced in the instruction input section 2 to the operator to perform the treatment in a state close to the environment in which the treatment is directly performed by the instruction input section 2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yoshie into the invention of Boulais in order to configure the endoscope system, e.g. as claimed .
Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulais et al. US2012/0100729, Hunter et al. US2015/0011830 as applied to claim 1 above, and further in view of Yoshie US2010/0160728.
For claim 5, modified Boulais discloses the “endoscope system of claim 1 wherein the computer (Boulais: processor and servo control 108 and imaging board 114; fig 3C) is further configured to drive the actuators in response to the one or more command inputs from the one or more haptic devices (processor and servo control 108; fig 3C; [0085, 0086])”.
Boulais does not disclose “… to achieve a pre-defined ratio of measured haptic device input motions to insertion tube kinematic outputs”.  Yoshie teaches an active medical apparatus system (fig 2) with a computer/CPU 21 to which position data is input via the instruction input section 2 [0059-0060]; the CPU then generates instruction values for driving the treatment section 4 based on the input, including driving the treatment section 4 to match the instruction input section 2 providing a 1:1 pre-defined ratio [0061-0062]; further, the CPU also receives force information via tension sensors 17a-17c which is fed back to the controller 2 to drive the joint shafts 11a’-11c’ [0063-0064]; [0065] describes the force acting on the treatment section 4 is reproduced in the instruction input section 2 to the operator to perform the treatment in a state close to the environment in which the treatment is directly performed by the instruction input section 2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Yoshie into the invention of Boulais in order to configure the endoscope system, e.g. as claimed because it provides improved operability so that 
For claim 6, modified Boulais discloses “endoscope system of claim 5 wherein a pre-defined ratio (Yoshie: [0062]) of controller” motions “to insertion tube kinematic outputs emulates the manual feel of operating a strictly mechanical endoscope (Yoshie: the CPU also receives force information via tension sensors 17a-17c which is fed back to the controller 2 to drive the joint shafts 11a’-11c’ [0063-0064]; [0065] describes the force acting on the treatment section 4 is reproduced in the instruction input section 2 to the operator to perform the treatment in a state close to the environment in which the treatment is directly performed by the instruction input section 2)”.
The current embodiment of Boulais does not disclose the “endoscope system of claim 5 wherein the haptic input devices are rotary controllers; and wherein a pre-defined ratio of controller rotations to insertion tube kinematic outputs emulates the manual feel of operating a strictly mechanical endoscope”.  Boulais in an alternate embodiment discloses rotary controllers for input (fig 5F-5H).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternate embodiment of Boulais into the invention of the current embodiment of Boulais in order to configure the device “wherein the haptic input devices are rotary controllers” with corresponding “controller rotations” because it provides rotary controls which can both be controlled with a single finger.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulais et al. US2005/0131279, Hunter et al. US2015/0011830, and Schecter US10,013,082 as applied to claim 5 above, and further in view of Ishigami et al. 2011/0112361.
For claim 7, Boulais does not disclose the “endoscope system of claim 5 further comprising a memory module disposed within the insertion tube and containing calibration data; and wherein the computer is further configured to modify the command inputs with reference to the calibration data before driving the actuators”.  Ishigami teaches a storage section 195 provide with bending and driving parameters [0041].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ishigami into the invention of Boulais in order to configure the endoscope system, e.g. as claimed because it provides for bending operation “can be appropriately performed” (Ishigami: [0044]).
Claim 10 - 12, 17-19, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulais et al. US2005/0131279 and Hunter et al. US2015/0011830 as applied to claim 1 above, and further in view of Refai et al. US2019/0231220 (which incorporates US Provisional Application US62/608433 also to Refai et al. in its entirety at [0001], hereinafter Refai ‘433), Takahashi et al. US2018/0028049, and Casas US2016/0191887.
For claim 10, 
Boulais does not disclose the “endoscope system of claim 1 further comprising one or more distal inertial measurement units (IMUs) disposed at the insertion tube distal end; and 
wherein the computer is further configured for: 
creating a digital three-dimensional image representation of an anatomy model by combining position and orientation data received from the one or more distal IMUs and image data received from the optical module; and 
facilitating handling properties of the endoscope by driving the plurality of electro-mechanical actuators to dynamically adjust torsional and bending stiffness characteristics of the insertion tube to correspond to the tortuosity of the anatomy model”.
Refai ‘433 teaches an automated surgery system to construct 3D imagery and provide semi and fully autonomous operation of instruments (page 1; lines 1-3).  
The sensors taught by Refai ‘433 in this disclosure does not explicitly specify an inertial measurement unit, but Refai ‘433 not only suggests the use of inertial measurement units, Refai in a later disclosure explicitly details them (US2019/0231220; [0125] but is not available as prior art).  Refai ‘433’s clear intent to implement inertial measurement units as sensors in such a system though is explicitly taught by Casas at [0037, 0109] which describes using inertial measurement units for tracking instruments in a real-time stereoscopic surgical system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Refai ‘433 in light of Takahashi and Casas into the invention of Boulais in order to configure the endoscope system, e.g. as claimed because it contributes to “minimizing the chance of causing damage to the patient (Refai ‘433: page 3; line 2), while the use of electromechanical actuators to control stiffness allows segment by segment control (Takahashi: [0031]), and while the use of inertial measurement units in such systems “offer real-time 
For claim 11, modified Boulais as in claim 10 discloses the “endoscope system of claim 10 wherein the computer is further configured for facilitating handling properties of the endoscope by driving the plurality of electro-mechanical actuators to adjust torsional and bending stiffness characteristics of the insertion tube to correspond to the tortuosity of the anatomy model (Takahashi [0031, 0034] describes changes in stiffness of the tube to affect the shape using electromechanical actuators in the context of navigating a twisting and sometimes circuitous path without scraping or damaging tissue at the bends in the path, utilizing the generated 3D map to control not only the head of the endoscope, but also the entire body of the endoscope, ensuring that the shape of the endoscope body conforms to the path through the patient at all times described by Refai ‘433 [page 2; paragraph 3 – page 3; line 2] )”
For claim 12, modified Boulais discloses the “endoscope system of claim 10 wherein the computer is further configured to combine position and orientation data received from the distal and/or proximal IMUs into the creation of the digital three-dimensional image representation of an anatomy model (Casas at [0037, 0109] describes using inertial measurement units for tracking instruments in a real-time stereoscopic surgical system in the context of creating a 3D anatomy model described by Refai ‘433 [page 1; lines 1-3 and page 2; line 12-15)”.
Boulais does not explicitly disclose the “endoscope system of claim 10 further comprising: one or more proximal IMUs disposed in the handle and/or in a connector at the proximal end of the insertion tube”.  Refai ‘433 further monitors the movements of the system (page 2; paragraph 2) and to also navigate a twisting and sometimes circuitous path without scraping or damaging tissue at the bends in the path, utilizing the generated 3D map to control not only the head of the endoscope, but also the entire body of the endoscope, ensuring that the shape of the endoscope endoscope system of claim 10 further comprising: one or more proximal IMUs disposed in the handle and/or in a connector at the proximal end of the insertion tube” because it facilitates automated guidance and control over the entire body of the endoscope (Refai ‘433: page 2; paragraph 3 – page 3; line 2).
For claim 17, 
Boulais discloses an “endoscope system (video endoscope system 10, specifically the parallel configuration with the disclosed actuators; fig 1B as a generic “serial connection” with figs 5D and 5E providing additional detail; [0065, 0123-0125]) comprising: 
an elongate insertion tube (insertion tube of endoscope 20) having a distal region adjacent a distal end and a proximal end releasably connected to a handle (handheld controller 80/388; [0125]); 
one or more optical modules (image sensor described at [0138] as a generic superseding embodiment) disposed at the insertion tube distal end and adapted to receive images of a body cavity of a living body”.
Boulais does not disclose:
“one or more inertial measurement units (IMUs) disposed in the insertion tube distal segment”
a computer configured for combining position and orientation data received from the one or more IMUs and image data received from the optical module to create a digital three-dimensional image representation of an anatomy model displayable on a monitor extrinsic to the handle”.
Casas at [0037, 0109] which describes using inertial measurement units for tracking instruments in a real-time stereoscopic surgical system. Refai ‘433 teaches using sensors with an optical hardware system 12 for providing 3D mapping of the environment (page 2; line 12-15) and also provide automated guidance and control of the “entire body of the endoscope, ensuring that the shape of the endoscope body conforms to the path through the patient at all times (page 2; paragraph 3 – page 3; line 2).  Additionally, Takahashi ([0031, 0034]) describes changes in stiffness of the tube to affect the shape using electromechanical actuators.  Refai ‘433 at [page 1; paragraph 1] describes computer systems to implement the device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Refai ‘433 in light of Takahashi and Casas into the invention of Boulais in order to configure the endoscope system, e.g. as claimed because it contributes to “minimizing the change of causing damage to the patient (Refai ‘433: page 3; line 2), while the use of electromechanical actuators to control stiffness allows segment by segment control (Takahashi: [0031]), and while the use of inertial measurement units in such systems “offer real-time data for a more precise location and orientation of images and objects in the common coordinate system (Casas: [0035]).
For claim 18, Boulais discloses the “endoscope system of claim 17 wherein the computer is further configured for converting image data (imaging board 114; fig 3C; [0084]) received from the optical module into two-dimensional images displayable on a monitor extrinsic to the handle (fig 3C shows schematically the video display separate from the handheld controller/joystick, e.g. depicted in fig 1C or 1D)”.
For claim 19, modified Boulais discloses the “endoscope system of claim 17 further comprising: wherein the computer is further configured to combine position and orientation data received from the proximal IMUs into the creation of the digital three-dimensional image representation of an anatomy model (Casas at [0037, 0109] describes using inertial measurement units for tracking instruments in a real-time stereoscopic surgical system in the context of creating a 3D anatomy model described by Refai ‘433 [page 1; lines 1-3 and page 2; line 12-15)”.
Boulais does not explicitly disclose the “endoscope system of claim 17 further comprising: one or more proximal IMUs disposed in the handle and/or in a connector at the proximal end of the insertion tube”.  Refai ‘433 further monitors the movements of the system (page 2; paragraph 2) and to also navigate a twisting and sometimes circuitous path without scraping or damaging tissue at the bends in the path, utilizing the generated 3D map to control not only the head of the endoscope, but also the entire body of the endoscope, ensuring that the shape of the endoscope body conforms to the path through the patient at all times (page 2; paragraph 3 – page 3; line 2), which suggests providing IMUs at a proximal end of the insertion tube to implement the disclosed automated guidance and control of the entire body of the endoscope and not just the distal tip.  Additionally, Hunter teaches connectors (164, 165; fig 3A, [0049]) at a proximal end of an insertion tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Refai ‘433 in light of Hunter into the invention of Boulais in order to configure “endoscope system of claim 10 further comprising: one or more proximal IMUs disposed in the handle and/or in a connector at the proximal end of the insertion tube” because it facilitates automated guidance 
For claim 24, Boulais does not disclose “the endoscope system of claim 17 wherein the computer is disposed in the handle”.  Hunter (fig 3C) teaches providing a processor (354) and actuators (356) in a comparable haptic feedback endoscope on the handle (352) itself and not extrinsic to the handle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Boulais in light of Hunter into the invention of the current embodiment of Boulais in order to configure a computer, e.g. as claimed because provides it allows for automation and eliminating the need to apply direct mechanical forces for articulation (as provided for by the Boulais computer control) and also provides for a more portable device by moving components into the portable handle (as provided for by Hunter).
For claim 25, Boulais does not disclose “the endoscope system of claim 17 wherein the computer is disposed extrinsic to the handle”.  Hunter teaches an external control panel 220 (fig 3A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hunter into the invention of Boulais in order to configure the endoscope system, e.g. as claimed because provides a manner to remotely control the device as depicted in Hunter fig 3A.
For claim 26, 
Boulais discloses 
an “endoscope system (video endoscope system 10, specifically the parallel configuration with the disclosed actuators; fig 1B as a generic “serial connection” with figs 5D and 5E providing additional detail; [0065, 0123-0125]) comprising: 
a flexible elongate insertion tube (insertion tube of endoscope 20)  having a deflectable distal end (distal tip 22; [0062] describes these same and a proximal end releasably connected to a handle (handheld controller 80/388; [0125]); 
an optical module (image sensor described at [0138] as a generic superseding embodiment) disposed at the insertion tube distal end and adapted to receive images of a body cavity of a living body; and 
a plurality of cables (control cables [0065]) extending proximally through the insertion tube from corresponding anchor points at the insertion tube distal end; 
wherein the handle comprises: 
a plurality of actuators ([0065] describes the handheld controller having manually driven actuators to control the distal tip via tensioning control cables).
In the above embodiment, Boulais does not explicitly disclose: 
a plurality of actuators as “electro-mechanical”.  Boulais in an alternate embodiment does explicitly disclose actuators can be either manual or electronic ([0070]).  In addition to this disclosure, Hunter explicitly teaches providing motors in the handle as actuators in an endoscope insertion tube ([0053, 0055]; fig 3B, 3C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hunter into the invention of Boulais in order to configure the actuators as “electro-mechanical” because it allows for automation and eliminating the need to apply direct mechanical forces for articulation.
“each actuator being operatively associated with a corresponding cable extending through the insertion tube”.  In the current embodiment, Boulais makes the suggestion that each actuator is associated with a corresponding cable [0065], but is not explicit.  In an alternative embodiment, Boulais supplies the missing detail of having each actuator associated with a “each actuator being operatively associated with a corresponding cable extending through the insertion tube” because it allows direct individual control of each cabled direction of the distal tip.
one or more haptic devices for inputting commands for manipulating physical properties of the insertion tube”.  Boulais in an alternative embodiment teaches haptic/force feedback in a joystick handle of an endoscope controller (fig 5B; [0116]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of the alternative embodiment of Boulais into the invention of the current embodiment of Boulais in order to configure “one or more haptic devices for inputting commands for manipulating physical properties of the insertion tube” because the user can be given a tactile indication of the force required to steer the endoscope ([0116]). 
“a computer configured for facilitating handling properties of the endoscope by driving the plurality of electro-mechanical actuators to dynamically adjust torsional and bending stiffness characteristics of the insertion tube”.  Refai ‘433 teaches an automated surgery system to construct 3D imagery and provide semi and fully autonomous operation of instruments (page 1; lines 1-3).  The system uses infrared sources, cameras, and additional sensors integrated within a scanning unit (page 1; line 7).  Sensors are further described as placed along the side or at the front of the head of the endoscope to construct a 3D model, which the system can utilize to operate at different level of autonomy (page 2; line 12-15).  In the fully 
The sensors taught by Refai ‘433 in this disclosure does not explicitly specify an inertial measurement unit, but Refai ‘433 not only suggests the use of inertial measurement units, Refai in a later disclosure explicitly details them (US2019/0231220; [0125] but is not available as prior art).  Refai ‘433’s clear intent to implement inertial measurement units as sensors in such a system though is explicitly taught by Casas at [0037, 0109] which describes using inertial measurement units for tracking instruments in a real-time stereoscopic surgical system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Refai ‘433 in light of Takahashi and Casas into the invention of Boulais in order to configure the endoscope system, e.g. as claimed because it contributes to “minimizing the chance of causing damage to the patient (Refai ‘433: page 3; line 2), while the use of electromechanical actuators to control stiffness allows segment by segment control (Takahashi: [0031]), and while the use of inertial measurement units in such systems “offer real-time data for a more .
Claim 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulais et al. US2005/0131279, Hunter et al. US2015/0011830, Refai et al. US2019/0231220 (which incorporates US Provisional Application US62/608433 also to Refai et al. in its entirety at [0001], hereinafter Refai ‘433), Takahashi et al. US2018/0028049, and Casas US2016/0191887 as applied to claim 10 above, and further in view of Hasegawa et al. US2008/0312501.
For claim 13, Boulais does not disclose the “endoscope system of claim 10 wherein the image data received from the optical module comprises a plurality of image frames and wherein the position and orientation data received from the distal IMUs comprises discrete distal IMU pose data points sequentially arranged along a path traced through the living body by the insertion tube distal end; and 
wherein the computer is further configured to create the digital three-dimensional image representation by: 
associating each image frame or a sampling of image frames with a discrete distal IMU pose data point to create a discrete image pose datum; and 
storing each image pose datum as a) a new reference and b) relative to prior references”.
Hasegawa teaches storing sequential image data by frames along a path through the GI tract, along with the location and orientation data ([0099]), where the data is provided by the IMU as previously established by Casas as in claim 10 ([0037, 0109]), whereby the sequential storage of each new image frame constitutes a new reference image in relation to each prior stored image.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hasegawa in light of Casas into the invention of 
For claim 20, Boulais does not disclose the “endoscope system of claim 17 wherein the image data received from the optical module comprises a plurality of image frames and wherein the position and orientation data received from the IMUs comprises discrete IMU pose data points sequentially arranged along a path traced through the living body by the insertion tube distal end; and 
wherein the computer is further configured to create the digital three-dimensional image representation by: 
associating each image frame or a sampling of image frames with a discrete IMU pose data point to create a discrete image pose datum; and 
storing each image pose datum as a) a new reference and b) relative to prior references”.
Hasegawa teaches storing sequential image data by frames along a path through the GI tract, along with the location and orientation data ([0099]), where the data is provided by the IMU as previously established by Casas as in claim 10 ([0037, 0109]), whereby the sequential storage of each new image frame constitutes a new reference image in relation to each prior stored image.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hasegawa in light of Refai ‘433 into the invention of Boulais in order to configure the endoscope system, e.g. as claimed because it provides additional moving trajectory information (Hasegawa: [0099]).
Claim 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulais et al. US2005/0131279, Hunter et al. US2015/0011830, Refai et al. US2019/0231220 (which incorporates US Provisional Application US62/608433 also to Refai et al. in its entirety at [0001], hereinafter Refai ‘433), Takahashi et al. US2018/0028049, Casas US2016/0191887, and Hasegawa et al. US2008/0312501 as applied to claim 13 above, and further in view of Tsai et al. US2019/0380781.
For claim 16, Boulais does not disclose the “endoscope system of claim 13 wherein the computer is further configured for portraying a current location and orientation of the insertion tube distal end superimposed on an endoluminal rendering of the three-dimensional image representation on the extrinsic monitor”.  Tsai teaches at [0032], locating the flexible hose 110 based on SLAM technology and airway images generating a 3D model.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tsai into the invention of Boulais in order to configure the endoscope computer, e.g. as claimed because it allows the user to view the location of the instrument in the 3D model, contributing to the accuracy of the procedure.
For claim 23, Boulais does not disclose the “endoscope system of claim 20 wherein the computer is further configured for portraying a current location and orientation of the insertion tube distal end superimposed on an endoluminal rendering of the three-dimensional image representation on the extrinsic monitor”.  Tsai teaches at [0032], locating the flexible hose 110 based on SLAM technology and airway images generating a 3D model.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Tsai into the invention of Boulais in order to configure the endoscope computer, e.g. as claimed because it allows the user to view the location of the instrument in the 3D model, contributing to the accuracy of the procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795